Citation Nr: 1616511	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  

When this case was before the Board in December 2013, it was remanded to afford the Veteran a hearing before a Veterans Law Judge at the RO.  However, in April 2014 correspondence, the Veteran's representative withdrew the request for a hearing.

In a March 2009 letter, the Veteran stated that he expected his compensation to be in line with the top and side of his head having been deformed by the in-service TBI underlying his claim.  In addition, the July 2009 VA examiner noted a bulge over the Veteran's left parietal cranium consistent with a blow to the head.  The Board finds that a claim for service connection for disfigurement of the head was raised by the Veteran's March 2009 letter.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

By way of background, the Veteran's service treatment records (STRs) show that he received treatment on December 4, 1974 while stationed at Ft. Carson in Colorado, after being struck on the head with a beam.  At the time, he reported blurred vision, but skull x-rays were negative.  In his January 2009 claim for service connection for a "nervous disorder," the Veteran stated that he began experiencing stress and memory problems after this incident.  In a February 2013 rating decision, the RO granted service connection for headaches due to the December 1974 traumatic brain injury (TBI).  The Veteran's current claim is for service connection for an acquired psychiatric disorder, to include as secondary to the December 1974 TBI.

The Veteran was afforded a VA examination in July 2009 as to his claim for service connection for residuals of a TBI.  The examiner found that the Veteran had cognitive problems including slowness of thought, confusion, decreased attention, difficulty concentrating, difficulty understanding directions, and delayed reaction time.  He concluded that the Veteran had both cognitive problems and headaches due to his in-service TBI.  The examiner also indicated that the Veteran had anxiety, depression, and irritability due to his in-service TBI, but provided no rationale for this finding.

The Veteran was also afforded a VA mental disorders examination in July 2009.  The examiner noted the Veteran's report of his December 1974 injury, and his report of short- and long-term memory problems and headaches, inability to think or concentrate, as well as his report that he had previously heard voices when he was depressed and not on medication.  The examiner stated the Veteran had an extremely tangential thought process, he displayed racing thoughts with changing subjects of discussion, talked continuously at a fast pace, and had irrelevant, illogical, or obscure speech patterns.  The examiner ultimately diagnosed the Veteran with depression, generalized anxiety disorder, and cognitive disorder secondary to head trauma.

The Veteran underwent an additional VA mental disorders examination in December 2009.  The examiner stated that the Veteran had moderate to severe depression and anxiety, in addition to memory impairment and problem solving issues.  The examiner ultimately diagnosed the Veteran with major depressive disorder, anxiety disorder with panic attacks, and cognitive disorder due to a TBI.  

The Veteran was afforded an additional VA mental disorders examination in January 2013.  The examiner stated that the Veteran's mental health and cognitive symptoms were not consistent with or attributable to residuals from a TBI.  She noted that the Veteran's STRs showed he received no mental health treatment while in service, and that his March 1977 exit examination was negative for any mental health or cognitive problems.  The examiner noted the Veteran's reports of delinquency and behavior conduct disturbances prior to service, including severe problems with shyness, failure to talk, physical aggression toward people, and repeated acts of cruelty toward animals for entertainment.  She noted that the Veteran also reported a history of paranoid delusions, and found that he displayed irrelevant, illogical, or obscure speech patterns that were highly tangential.  She disagreed with the July 2009 and December 2009 examiners' diagnoses of major depressive disorder and anxiety disorder with panic attacks, stating that there was no delineation of symptoms to support these diagnoses.  The examiner also stated that the December 2009 examiner had diagnosed a cognitive disorder due to a TBI without evidence of clear cognitive dysfunction, which can only be verified with neuropsychological testing.  She stated that the Veteran's extremely tangential thought process, racing thoughts with changing topics of discussion, and reported prior hallucinations, when coupled with the Veteran's social impairment, were far more indicative of a psychotic process than anxiety, depression, or residuals from a TBI.

The January 2013 examiner stated that the Veteran had a very lengthy history of poor academic, social, and occupational functioning which clearly dated back to his childhood and adolescence.  She noted that the Veteran had described himself as painfully shy, and as feeling harassed and taunted during his school years.  He also described severe acts of physical aggression toward people and being delighted with cruelty toward animals in his childhood.  The examiner stated the Veteran's poor social and occupational functioning appeared to be due to his prolonged paranoid delusions of feeling harassed, taunted, and hurt by multiple individuals in his life including his father, teachers, students at school, family members, his ex-wife, and fellow soldiers.  She stated that his tangential, loose, and at times illogical thought processes also contributed to his poor occupational and social functioning.

The examiner stated that at the examination, the Veteran did not endorse symptoms of depression or anxiety, but rather continued to exhibit paranoid thinking and illogical, tangential speech.  She determined that the Veteran did not have a depressive disorder, anxiety, or a cognitive disorder, nor cognitive dysfunction consistent with residuals of a TBI.  Instead, she stated, the Veteran met the criteria for paranoid schizophrenia  under the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), as evidenced by his history of paranoid delusions, auditory hallucinations, disorganized speech, loss of interest in school or work, deterioration in hygiene and grooming, unusual behavior, and outbursts of anger.  

The examiner stated, however, that the Veteran's exact diagnosis was not completely clear, and he should be monitored over time in order to determine an exact diagnosis.  Nonetheless, the examiner opined that the Veteran's paranoid schizophrenia was less likely than not caused, exacerbated, or permanently aggravated by his military service.  As a rationale for this opinion, she again referred to the Veteran's poor pre-military functioning, including his report of highly unusual behavior such as enjoyment of killing animals.  She stated that the Veteran did not exhibit definitive symptoms of psychosis or schizophrenia prior to his service or during service, and that the exact date of onset of his symptoms was unknown.

Finally, the January 2013 examiner referenced the possibility that the Veteran had paranoid personality disorder.  She stated that the Veteran met the criteria for this disorder under the DSM-IV, but that she was reluctant to make the diagnosis when the Veteran simultaneously met the criteria for paranoid schizophrenia.  She explained that since it did not appear the Veteran had ever been treated with antipsychotic medication, it was unknown whether antipsychotic medication would result in improvements to his condition.  She stated that if such medication resulted in improvements, this would tend to weigh against a diagnosis of paranoid personality disorder.

The Board notes that the Veteran has undergone treatment for psychiatric symptoms at the Indianapolis VA Medical Center (VAMC) during the pendency of his claim.  The Board specifically notes that in a March 2010 psychiatry note, a VA social worker stated that the Veteran had poor hygiene with body odor, poor oral hygiene, and stained clothes.  He was difficult to understand and had many persecutory thoughts, with his affect vacillating wildly between tearful, to hopeful, to frantic.  The treatment provider diagnosed the Veteran with schizoaffective disorder or schizophrenia.  Also in March 2010, the Veteran underwent a neuropsychological evaluation.  A VA neuropsychologist who interpreted the test results stated that the Veteran's profile suggested he is a gentleman who is likely experiencing symptoms of depression and anxiety, but that his situation is complicated by long-term characterological difficulties, which appear to be consistent with Cluster B personality and paranoid personality traits.  Ultimately, the VA neuropsychologist provided diagnoses of depression, anxiety, Cluster B personality traits, and paranoid personality traits.

The Board notes the lack of consensus as to the Veteran's diagnosis or diagnoses apparent from the medical evidence discussed above.  In addition, the Board notes that among the medical professionals who have diagnosed the Veteran with depression or anxiety, none have directly opined as to the etiology of these conditions.  With regard to the Veteran's January 2013 VA examiner, who provided a single diagnosis of paranoid schizophrenia, the examiner also stated that the Veteran's exact diagnosis was not completely clear, and that he should be monitored over time in order to determine an exact diagnosis.  Under these circumstances, the Board finds that the VA examinations and opinions of record are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand for an additional VA examination and opinion is warranted in order to clarify the Veteran's diagnosis or diagnoses and to determine whether any of his conditions are etiologically related to his military service, to include his in-service TBI.

The Board also notes that a VA examiner is not free to simply ignore a Veteran's statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board notes that the Veteran's mother submitted a letter in March 2009 in which she stated that the Veteran was normal when he left for the Army, but when she visited him in Colorado after his head injury, he did not smile and was very quiet.  She stated that when he came home from Colorado before leaving for Germany, he was quiet, stayed to himself, slept late and had a bad temper.  She stated that when he came home from Germany, she did not recognize his behavior, as he was always in a bad humor and not happy at all.  As such, the examiner is instructed to specifically address the Veteran's mother's competent lay statements in the opinion requested by this remand.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any recent VA outpatient records pertaining to psychiatric treatment of the Veteran.

2.  Then, afford the Veteran a VA examination by a psychiatrist with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of any acquired psychiatric disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of paranoid schizophrenia, depressive disorder, anxiety, and any other acquired psychiatric disorders.  If the examiner determines that no acquired psychiatric disorder has been present, he or she should explain why no diagnosis is warranted.

If the examiner determines that any acquired psychiatric disorder has been present, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed acquired psychiatric disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service, to include his TBI suffered in December 1974.

The examiner should also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the Veteran's military service, to include his TBI suffered in December 1974.

In providing the requested opinions, the examiner must consider and discuss the various diagnoses of depressive disorder, anxiety disorder, cognitive disorder, paranoid schizophrenia, paranoid personality disorder, and Cluster B personality traits contained in the July 2009, December 2009, and January 2013 VA opinions, and VAMC Indianapolis outpatient records. 

The examiner must also consider and discuss the competent lay statements submitted by the Veteran's mother to the effect that the Veteran's pre-military personality was not recognizable following his December 1974 TBI.
 
3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






